DETAILED ACTION
Remarks
This reissue application is a continuation reissue of reissue application 15/656,602 (now RE 48,192).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See-, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20- 22, 24- 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 6, 9, 11, 12, 15 and 17 of U.S. Patent No. RE 48,192.  
Although the claims at issue are not identical, they are not patentably distinct from each other. RE 48,192 discloses all claimed limitations including thicknesses that fall within the claimed range.  According to the MPEP 2131: "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art."
Claim 18 claims a cover plate for an electrical outlet having a thickness between about 0.020 inches and about 0.075 inches. This range will include within its scope a cover plate having a thickness between 0.030 inches and about 0.055 inches as recited in reissued claim 3 (see RE 48,192; col. 8/ll. 40-42).
Dependent claims 20 and 21 are anticipated by dependent reissued claims 5 and 6 for the same reason since they further limit their parent claim reciting similar limitations (“identical set of claims”; see RE 48,192; col. 8/ll. 48-54).
Claim 22 claims a cover plate for an electrical outlet having a thickness between about 0.020 inches and about 0.075 inches. This range will include within its scope a cover plate having a thickness between 0.030 inches and about 0.055 inches as recited in reissued claim 9 (see RE 48,192; col. 9/ll. 19-21).
Dependent claims 24 and 25 are anticipated by dependent reissued claims 11 and 12 for the same reason since they further limit their parent claim reciting similar limitations (“identical set of claims”; see RE 48,192; col. 9/ll. 24-31).
Claim 26 claims a cover plate for an electrical outlet having a thickness between about 0.020 inches and about 0.075 inches. This range will include within its scope a cover plate having a thickness between 0.030 inches and about 0.055 inches as recited in reissued claim 15 (see RE 48,192; col. 10/ll. 25-27).
Dependent claim 28 is anticipated by dependent reissued claim 17 for the same reason since it further limits its parent claim reciting similar limitations (“identical set of claims”; see RE 48,192; col. 10/ll. 33-37).
Remarks
Applicant’s amendment filed on 09/14/2022 overcame the previously presented rejection under 112 second paragraph. 
The nonstatutory double patenting rejection is repeated here since the new presented claims 18, 20-22, 24-26 and 28 have the same scope of the previously presented claims (2, 5, 6, 8, 11, 12, 14 and 17) which are now cancelled.
Allowable Subject Matter
Currently pending claims 18-28 are free of prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912. The examiner can normally be reached Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991  

Conferees:                                                                                                                                                                                                                                                                                                                                                                                                              /ELIZABETH L MCKANE/Specialist, Art Unit 3991  

/Jean C. Witz/Supervisory Specialist, Art Unit 3991